DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “adding fermentation leachate to the fly larvae mixture, the larval feed and dry inert substrate material to obtain a density of between 0.55 g/ml and 0.65 g/ml” (claim 1; emphases added to indicate new matter); days 10 to 12 of incubation being “at the end of the exponential growth phase” (claim 4); “placing the harvested larvae in water to float” (claim 11; emphasis added to indicate new matter); and “after [the tenth day of incubation] the density is lowered to between 0.35 g/ml and 0.4 g/ml” (claim 15).
Regarding the limitations in claim 1, neither paragraphs [004] and [0078] of Applicants’ Specification (see Rem. 6), nor any other disclosure in Applicants’ Specification, provide support for adding fermentation leachate as recited to obtain the claimed density. Notably, the portions alleged by Applicants to provide support, in particular paragraph [0078], disclose that the recited density is obtained by adding water, not fermentation leachate. Furthermore, the step of adding fermentation leachate is performed between days 4 and 7 (see paragraphs [00118]-[00121]), wherein the substrate material has already been soaking in water, i.e., is not “dry.”
during or at the end of the exponential growth phase),” i.e., not necessarily at the end. See paragraph [0046]. 
Re the limitation in claim 11, there is no disclosure of the larvae floating in water in Applicants’ Specification. Though portions of Applicants’ Specification disclose the size of the larval container, depth of water, and mass of larvae, there is no disclosure that the larvae would float. Should Applicants maintain such limitation, Applicants are requested to provide objective evidence that the black fly soldier larvae would float in the water, instead of sink.
Re Claim 15, Applicants argue that the Specification provides support for the new limitations at paragraphs [0078] and [0117]-[0122]. See Rem. 6. However, there is only support in the Specification for the density to be lowered to “approximately 0.3 g/ml.” See Spec. [00122]. The disclosure of “approximately 0.3 g/ml” does not provide support for the range of “between 0.35 g/ml and 0.4 g/ml.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, 11, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, inter alia, “adding fermentation leachate to the fly larvae mixture, the larval feed and dry inert substrate material to obtain a density of between 0.55 g/ml and 0.65 g/ml” (emphases added to indicate new matter). Neither paragraphs [004] and [0078] of Applicants’ Specification (see Rem. 6), nor any other disclosure in Applicants’ Specification, provide support for adding fermentation leachate as recited to obtain the claimed density. Notably, the portions alleged by Applicants to provide support, in particular paragraph [0078], disclose that the recited density is obtained by adding water, not fermentation leachate. Furthermore, the step of adding fermentation leachate is performed between days 4 and 7 (see paragraphs [00118]-[00121]), wherein the substrate material has already been soaking in water, i.e., is not “dry.”
Claim 4 has been amended to recite, inter alia, the flies “are harvested between days 10 and 12 of incubation at the end of the exponential growth phase.” In other words, the amendments equate the time period between days 10-12 of incubation as during or at the end of the exponential growth phase),” i.e., not necessarily at the end. See paragraph [0046]. 
Claim 11 has been amended to recite, inter alia, “placing the harvested larvae in water to float.” Re the limitation in claim 11, there is no disclosure of the larvae floating in water in Applicants’ Specification. Though portions of Applicants’ Specification disclose the size of the larval container, depth of water, and mass of larvae, there is no disclosure that the larvae would float. Should Applicants maintain such limitation, Applicants are requested to provide objective evidence that the black fly soldier larvae would float in the water, instead of sink.
New Claim 15 has been added to recite, inter alia, “after [the tenth day of incubation] the density is lowered to between 0.35 g/ml and 0.4 g/ml.” Applicants argue that the Specification provides support for the new limitations at paragraphs [0078] and [0117]-[0122]. See Rem. 6. However, there is only support in the Specification for the density to be lowered to “approximately 0.3 g/ml.” See Spec. [00122]. The disclosure of “approximately 0.3 g/ml” does not provide support for the range of “between 0.35 g/ml and 0.4 g/ml.”
Claims 2, 16, and 17 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites a term of approximation, namely “approximately” twice in line 2. These limitations render the claim indefinite, because Applicant’s Specification does not define the metes and bounds of the term, and therefore, it is unclear as to what would be considered to meet the “approximately” limitation, versus not “approximately.” Claim 16 further recites the limitation "the harvested larvae" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al., U.S. Patent No. 8,815,539 B1 (hereinafter Popa), in view of Hem et al., U.S. Patent Application Publication No. 2011/0081452 A1 (hereinafter Hem).
	Re Claim 1, as best understood (see new matter objection and 112(a) rejections above), Popa teaches a method for mass-rearing black soldier flies (see, e.g., Abstract and 8:57-9:3) comprising:
Providing: a larval incubation container (2 “nursery,” see figure 2; or 6 “secondary processing bioreactor,” see figure 6), inert substrate material (wheat bran, see figure 2 and 8:57-9:3; or 10 substrate material, e.g., wood shavings; see figure 6, 6:63-66, and 13:38-42), a larval feed consisting of fermentation solids (solid fermentate/ decomposing food, see 8:57-9:3 and 25:66-26:6; or primary leachate, see figure 6 and 3:36-51),
Black soldier fly larvae (see 8:57-9:3; or 11, 12, 13, see 
Water (from 5, see figure 2 and 26:19-24; or water in primary leachate, see #13 in figure 5);
Grinding and/or sieving the larval feed to obtain larval feed particles having largest diameters of equal or less than 3.2 mm (see 21:41-42; or 24:13-25);
Adding inert substrate material to the larval incubation container (see figure 2 and 8:57-9:3; or see figure 6, 6:63-66, and 13:38-42);
Adding the larval feed to the larval incubation container (see figure 2, 8:57-9:3, and 25:66-26:6; or see figure 6 and 3:36-51);
Mixing the larval feed and the inert substrate material in the larval incubation container (see figure 2; or see figure 6, 19:5-9, and 21:46-51);
Adding the fly larvae to the larval incubation container (see figure 2; or see figure 6);
Adding fermentation leachate to the fly larvae mixture (see figure 2, 8:57-9:3, 25:66-26:6, and 26:19-24, noting that the draining is of fermentation leachate, and the addition of water to the fermenting food creates fermentation leachate; or see figure 6 and 3:36-51), the larval feed and dry inert substrate material in the larval incubation container to obtain a density (see figure 2; or see figure 6);
Incubating the larvae in the larval incubation container (see figure 2 and 8:57-9:3; or see figure 6 and 3:36-51); and
Harvesting the flies produced in the larval incubation container. See 8:57-9:3 and 21:43-44; or see figure 6 and 8:39-43. See also Spec. at paragraphs [0019]-[0022], noting that the larvae and pupae of Popa are “harvested dipteran flies” as disclosed in Applicants’ Specification.
see 24:13-25), rather than equal to or less than 3.2 mm; and does not teach drying the inert substrate material; does not teach the claimed density.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the method of Popa to comprise grinding and/or sieving the larval feed to obtain larval feed particles having largest diameters of less than or equal to 3.2 mm in the secondary processing bioreactor, in order to ensure that the feed is of a size smaller than the mouths of the larvae, so as to improve efficiency of ingestion. Although Popa is silent as to grinding and/or sieving the insert substrate material to particles having largest diameters of equal to or less than 3.2 mm, such a modification would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to ensure that the inert substrate material is also smaller than the diameters of the larval mouths, and improve efficiency of ingestion.
Additionally, Hem, similarly directed to a method for mass-rearing dipteran flies, teaches that it is known to grind or sieve larval feed and dry inert substrate to obtain particles (see paragraphs [0059]-[0061] and [0064]-[0066]), to dry the initial materials (see id. and paragraph [0050]), and to add liquid to the larval feed and dry inert See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Popa to have a step of drying the inert substrate material, as taught by Hem, in order to ensure a desired end water content is obtained. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Popa to obtain a mass ratio of 2 parts water to 1 part dry inert substrate material plus the larval feed, as taught by Hem, because it is known that black soldier fly larvae grow well with feed having a high water content. See, e.g., Urbanski et al., U.S. Patent Application Publication No. 2019/0166812 A1, at Example 3 and paragraph [0075]. 
Although Popa as modified by Hem teaches a mass ratio, rather than a density—it is noted that density equals mass divided by volume, and so is a related parameter—the mass ratio taught by Popa as modified by Hem is within the range disclosed in Applicants’ Specification (see Spec. paragraphs [0076]-[0077]), which yields the disclosed density of 0.65 g/mL or below (see Spec. at paragraph [0078]); the ratio and the density are further disclosed as preventing the same problem, namely clogging of pores of the inert growth substrate and pooling of water at the bottom of the container. See Spec. at paragraphs [0076]-[0078]. Furthermore, Popa as modified by Hem teaches the same fermentation leachate, larval feed, and inert substrate material (Popa wheat bran or wood shavings; see Spec. at paragraphs [0023] and [0060], noting that wheat bran and wood shavings are both lignocellulosic materials). It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to KSR Int’l. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ 2d. 1385, 1397 (2007). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 2, Popa as modified by Hem does not teach the diameters of the substrate material particles and/or the larval feed particles are between 2 mm and 3.2 mm. See Popa at 21:41-42.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the diameters of the substrate material particles and/or the larval feed particles to be between 2 mm and 3.2 mm, if being used to feed larger larvae. Applicants’ Specification does not allege any criticality of the claimed particle size range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, it appears as though the different particle size would remain a functional equivalent, and a simple substitution of one known element for another would obtain predictable results. KSR 
Re Claim 4, as best understood (see new matter objection and 112(a) rejection above), Popa as modified by Hem teaches that the harvested black soldier flies (from Popa nursery) are harvested between days 10 and 12 of incubation (see Popa at 19:46-50) at the end of the exponential growth phase.
Re Claim 11, as best understood (see new matter objection and 112(a) rejection above), Popa is silent as to the claim limitations.
Hem teaches, after the harvesting, placing the harvested larvae in water (Hem teaches re-introducing the harvested larvae to culture medium (see paragraphs [0078] and [0083]), which is a puree containing water (see paragraphs [0059]-[0061]); see also paragraph [0022]) and subsequently starving the harvested larvae for 24-48 hours. See id. and paragraphs [0075]-[0077] and [0080]-[0082].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to, after the harvesting, placing the harvested larvae in water and starving the larvae for 24-48 hours, as taught by Hem, if desired to achieve a specific size of the larvae to invoke diapause and dehydration of the larvae to create mini-larvae suitable for feeding animals. See Hem at paragraphs [0051]-[0057].
It is asserted above that Hem teaches placing the harvested larvae in water. However, even should Popa as modified by Hem not teach placing the harvested larvae in water, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to quickly re-hydrate the dehydrated larvae. See Hem at paragraphs [0075]-[0078] and [0080]-[0083].
see paragraph [0074]) greater than a diameter of the harvested larvae (1.5-2 mm). See id. and “Example 4” heading. See also Rem. 9, discussing “adequate water depth to float.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the harvested larvae of Popa as modified by Hem to float, floating being argued by Applicants as being a natural trait of BSFL, in order to ensure the BSFL remain alive.
Re Claim 15, as best understood (see new matter objection and 112(a) rejection above), Popa as modified by Hem teaches that the density is maintained between 0.45 g/ml and 0.65 g/ml (see modification of Popa as modified by Hem in the rejection of claim 1 above to have the claimed density) until the fifth day of incubation (see Hem at paragraph [0075]), after which the mixture is dried. See id.
Although Popa as modified by Hem is silent as to adding periodically larval feed to the larval incubation container, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to replenish larval feed as it is consumed by the larvae. Additionally, though Popa as modified by Hem teaches maintaining the density until the fifth day of incubation, rather than the tenth day of incubation, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the fifth day of Popa as modified by Hem to instead be the tenth day, for example if desired to grow the larvae to a larger size. It has been held that where there are a finite number of identified, predictable solutions with a reasonable expectation of success, a person having KSR Int’l. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ 2d. 1385, 1397 (2007). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, Popa as modified by Hem teaches drying the mixture, similar to Applicants’ method of obtaining the claimed density range (see Spec. at paragraph [00122]. It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the density of Popa as modified by Hem to be lowered to between 0.35 g/ml and 0.4 g/ml, in order to achieve a desired dehydration of the larvae. See Hem at paragraphs [0075]-[0077]. Applicants’ Specification does not allege any criticality of the claimed range. It has been held that where there are a finite number of identified, predictable solutions with a reasonable expectation of success, a person having ordinary skill in the art at the time of the invention would have found it obvious to try. KSR Int’l. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ 2d. 1385, 1397 (2007). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 17, Popa as modified by Hem does not teach the diameters of the substrate material particles and/or the larval feed particles are between 0.2 mm and 3.2 mm. See Popa at 21:41-42.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the diameters of the substrate material In re Aller, 105 USPQ 233. Moreover, it appears as though the different particle size would remain a functional equivalent, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popa and Hem as applied to claim 1 above, and further in view of Olivier, U.S. Patent No. 6,391,620 B1.
Re Claim 16, Popa as modified by Hem is silent as to the claimed limitations.
Olivier, similarly directed to a method of mass-rearing flies, comprising rearing the flies on a CSMA diet, teaches that the harvested flies have a content of 63.1% protein, 15.5% fat, and low ash content. See 7:64-8:12.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the harvested larvae of Popa as modified by Hem to have a fat content of 15.5%, a crude protein content of 63.1%, and low ash content, in view of the similar diets of Popa as modified by Hem and the CSMA diet (see Popa at 4:24-28 and 8:57-67), in order to achieve a desired constitution suitable for post-harvesting use, e.g., for feeding aquatic animals. See Hem at Abstract. Although Popa as modified by Hem and Olivier does not each the fat content of approximately 18-25% In re Aller, 105 USPQ 233. Furthermore, the claimed ranges appear to be merely results obtained by the method steps recited in claim 1, which Popa as modified by Hem render obvious.
Response to Arguments
Applicant’s arguments, filed 2/9/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 as being obvious in view of Tomerblin, Hogsette, Popa, and Hem have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Popa and Hem.
Applicants’ arguments regarding claim 1 are not persuasive, at least because they are silent regarding any deficiencies in Popa. See Rem. 7. Instead, Applicants argue only that “Tomberlin, Hogsette and Hem do not disclose the use of fermentation solids or leachate.” See id. Applicants’ arguments regarding claims 2, 4, 11, and 16 are not persuasive, at least because they do not specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Applicants’ arguments regarding claim 4 refer only to Tomberlin, and are silent as to the other prior art references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642